Title: From Thomas Jefferson to Stevens Thomson Mason, 27 October 1799
From: Jefferson, Thomas
To: Mason, Stevens Thomson



Dear Sir
Monticello Oct. 27. 1799.

Your favor by mr Craven has been duly recieved, and I am very thankful for your attention to the subject of my former letter. it is one I have very much at heart, for I find I am not fit to be a farmer with the kind of labour we have, and also subject to such long avocation. mr Craven had thought too much of the Raspberry plains to be satisfied with our mountainous country: however, although we have not come to an absolute engagement, yet he departs under an expectation of deciding to return, and to engage others to come. I have shewn him 800. acres of inclosed & cultivated lands, which I will lease in such parcels as the tenants desire. before he arrived, I had leased 160. acres to a very good man, being afraid to lose the offer under the uncertainty whether I might get others.

I sincerely congratulate you on the success of Mc.kean’s election and I hope the Pennsylvania republicans have been as successful in the election of the members of their legislature. such a state as that, harmonising by it’s public authorities with those to the South, would command respect to the Federal constitution. still we must place at the distance of at least two years that reformation in the public proceedings which depends on the character of Congress. that now coming into the exercise of authority affords no hope. the misfortunes of the French would probably produce at the next session still greater intolerance than we have hitherto experienced, did not the insolencies of the English keep their votaries here in check for us. the public mind in the middle states, from every information I recieve, has very much regenerated in principles of whiggism. in this part of our state some symptoms of waivering which had appeared in certain places, have again become firm, or are fast returning to that state: always excepting however that gangrene which spreads from the public functionaries great & small, proceeding from the canker of interest. I am with great & sincere affection Dear Sir
Your friend & servt

Th: Jefferson

